Citation Nr: 1606519	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-17 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran had active service from May 2007 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the appellant in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.

Initially, it is noted that records from Minnesota Veterans Home - Hastings show that the Veteran has applied for Social Security Disability Insurance (SSDI) benefits.  The record does not show that SSA records have been sought.  Any related medical records must be secured.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Review of the record also shows that the Veteran is in receipt of ongoing treatment for his claimed mental health disorders.  Updated treatment records should be obtained and associated with the claims file.

Finally, the Board finds the November 2013 VA PTSD examination report inadequate for rating purposes.  The examiner opined that "[i]t is less likely as not that the Veteran's MDD [major depressive disorder] is related to or caused by the stressful incident he described.  Aside from nightmares, there is no clear connection with his reported symptoms and his stressful incident."  This finding is inconsistent (it suggests that the Veteran's nightmares provide a clear connection with his stressful incident) and requires clarification.  Further, the explanation of rationale does not reflect consideration of the evidence in support of the Veteran's claim, to include March 2012 Mayo Clinic report of emergency psychiatric consultation (he had been increasingly upset about what he witnessed while serving in the Middle East) and July 2013 statement from a Social Worker at the Minnesota Veterans Home - Hastings (Veteran "reported depressive symptoms and PTSD like features since returning from deployment in 2009").  Accordingly, a remand is necessary to secure an adequate nexus opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Accordingly, the case is REMANDED for the following action:

1.  Request from the SSA (Social Security Administration) any records pertinent to the Veteran's claim for SSDI benefits as well as the medical records relied upon concerning this claim.

2.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include updated VA treatment records.

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his psychiatric disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

a)  Please identify, by medical diagnosis, each psychiatric disability entity found.  Specifically, does the Veteran currently have PTSD?  If PTSD is not diagnosed, please explain what is lacking for such diagnosis. 

b)  If the Veteran is found to have PTSD, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to or sufficiently supported by the Veteran's verified stressor (being threatened by Iranian ships while in the Strait of Hormuz).  In so finding, the examiner must consider the Veteran's mental health treatment records, including from the Mayo Clinic, and the statement July 2013 statement from a Social Worker at the Minnesota Veterans Home - Hastings in support of his claim. 

c)  For all other psychiatric disability entities diagnosed, to specifically include MDD, please indicate whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's military service, to include his verified stressor therein.

In providing these opinions, the examiner should acknowledge and discuss the Veteran's own assertions and any other lay evidence of record concerning his observable symptoms.  The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

